Citation Nr: 1139693	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-23 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1987 to September 1993, and August 2004 to February 2007.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision by the Reno, Nevada, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an increased evaluation for depression.

The Veteran testified at a May 2011 personal hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  At the hearing, the Veteran submitted a waiver of initial RO consideration of additional evidence, to include that presented at the hearing and to be submitted after the hearing.  However, no additional evidence was received following the hearing.

The record raises the question of service connection for a seizure disorder, as aggravated by the service connected major depressive disorder.  This matter has not yet been adjudicated by the RO, and is referred back to the agency of original jurisdiction for appropriate action.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has alleged unemployability due to a number of service connected factors, including his low back, diabetes, and depression; he also contends involvement of a seizure disorder currently claimed to be service connected due to aggravation by major depressive disorder.  As TDIU is not alleged to be solely related to the disability evaluation at issue here, and as it is dependent upon the question of service connection for a seizure disorder, the inferred TDIU claim must be referred to the RO for adjudication instead of remanded.


FINDING OF FACT

Throughout the appellate period, major depressive disorder has been manifested by no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as episodic depression, anxiety, irritability and anger.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A January 2009 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, at the May 2011 hearing, the Veteran specifically waived any error in the content or timing of notice.

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in March 2009 and March 2011; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required clinical findings and reported the Veteran's complaints and allegations; no opinions were required with respect to the evaluations.

The Veteran has further provided a statement from his girlfriend and a copy of a bail bond receipt from a recent arrest.  He waived initial RO consideration of this evidence at the May 2011 hearing.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

Service connection for major depressive disorder was granted in an October 2007 rating decision, and a 30 percent evaluation assigned.  In November 2008, the Veteran alleged worsening of his psychiatric symptomatology.

VA treatment records reflect that in October 2008 the Veteran reported to a social worker that his depression had "escalated significantly."  He was having marital and financial problems.  Sleep was more difficult, as was concentration.  He was easily agitated.  He denied suicidal or homicidal ideation, but reported needing a break from work to deal with stress from family issues.  The Veteran was well oriented and alert.  His grooming was appropriate, and no disturbances of thought processes were noted.  Judgment and insight were good; there were no delusions or hallucinations reported.  No evidence of mania, anxiety, or cognitive deficit was noted. 

The social worker referred the Veteran for psychiatric evaluation in November 2008.  The Veteran reported he was separated and in the process of divorcing.  He continued to work.  He stated he started feeling sad after separating from his second wife the prior year.  He gets anxious at times and sometimes sleeps for only two to four hours.  Self-esteem was low; he felt helpless and hopeless, but saw himself doing better in future.  He was irritable, but denied getting into arguments.  The Veteran denied suicidal or homicidal thoughts, hallucinations, or being withdrawn.  He was serious on interview.  The doctor diagnosed depression versus adjustment disorder with depressed mood due to the pending divorce.  A Global Assessment of Functioning (GAF) score of 74 was assigned.  In December 2008, the Veteran reported that he was still sad, but had a new girlfriend.  He had not continued medications because he did not like how they made him feel.  His sleep was better and he could go out and meet friends.   

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A GAF score of 71-80 denotes "no more than slight impairment."  Id. 

At the March 2009 VA examination, the examiner was able to review the claims file in conjunction with the examination.  A history of GAF scores in the 50's and 60's from 2006 and 2007 was noted, as was the recent score of 74.  The Veteran's main complaint was that he was depressed, due to his pending second divorce.  He felt like a failure.  Sleep was okay, but concentration was on and off.  He was not suicidal, violent, or angry.  He felt sluggish.  Memory was good.  The Veteran helped around the house with chores, but did not see friends.  He was working.  On interview, the Veteran was appropriately groomed.  He made eye contact.  Memory and concentration were good.  He reported problems making and carrying out plans.  He was anxious and somewhat depressed.  He denied suicidal or violent thoughts or plans.  He had problems falling asleep and reported decreased sex drive.  He felt worthless and irritable, but affect was appropriate.  Speech and thought processes were normal.  Delusions and hallucinations were denied.  While he ruminated on his divorce, he did not truly obsess.  Major depressive disorder in partial recovery was diagnosed.  A GAF score of 65 was assigned.  The examiner specified that current depression was related to the Veteran's divorce.

VA treatment records dated in May 2009 reveal continued complaints of depression, diminished interest in activities, and significant sleep disturbances.  A social worker noted that he was not fully compliant with medications and therefore had not experienced significant improvement in symptoms.  A GAF score of 55 was assigned.  The veteran was working as a school bus driver, and was being medically separated from service due to a low back disability.  He stated to a psychiatrist in September 2009 that his mood was improved; he did not feel as depressed as a few months prior.  He was frustrated at the end of his military career, but did not get depressed very often.  Sleep was fine, and he was living with his girlfriend.  Medication was helpful.  In October 2009, the Veteran reported escalation of his symptoms to his social worker.  When angry at work, he had been taking it out on his girlfriend.  He feels he is not living up to his own expectations.  Speech was coherent and relevant, and thought processes were normal.  Affect and behavior were appropriate.  No grooming problems were noted, nor were mania, anxiety, or cognitive deficits.  Suicidal and homicidal ideation were denied.  His treating psychiatrist noted in February 2010 that the Veteran reported he was doing fair.  Depression was generally well controlled; he sometimes felt sad when facing problems, and was anxious in heavy traffic.  Sleep was fine and he denied morbid thoughts.  He was taking medications as directed.  In July 2010, the Veteran continued to describe his status as fair.  Though less depressed, he continued to experience depressive episodes.  His medication made him sleepy during the day, but no other side effects were noted.  He was still having financial problems.

In October 2010, the Veteran reported an anger incident to his social worker.  He and his wife were driving and encountered another vehicle driving erratically and aggressively.  He displayed his gun to the other driver, who called the police.  He was arrested for assault with a deadly weapon when the police determined he belonged to a motorcycle gang.  That same month the Veteran was evaluated for seizures.  The neurologist could not rule out epilepsy, but stated that dissociative episodes appeared to be a "form of depersonalization and escape from excessive tension and anxiety."  He reported several "spells" the day of his road rage incident.  

In January 2011, the Veteran complained he was sad and more irritable; he had discontinued some of his medications on his own.  He took medication for his seizures, and could not drive, but did continue to go to school.  He could not work as a bus driver because driving was restricted, and was having more problems at home because he could not meet his responsibilities.  This increased his depression and anxiety.  Medications were adjusted.  By February 2011, the Veteran reported that there had been improvement in his mood.  He was not irritable and felt less depressed.  He was sleeping well.  However, he felt one medication was making him too drowsy, so he discontinued its use and used a different medication.  In March 2011 he reported that he did not feel very depressed and was able to cope better with problems.  He did still have depressive episodes and sometimes gets irritable.

A VA contract examination was conducted in March 2011.  The claims file was reviewed.  The veteran was currently taking one medication for depression, which he said was effective.  He complained of severe weekly depression, anxiety, and anger.  He was on medical leave from driving a school bus due to seizures.  He lived with his fiancée and was twice divorced.  He reported being active socially with friends.  He enjoyed riding a motorcycle and attending professional fights.  He denied a history of assaultiveness or suicide attempts.  The Veteran was fully oriented; no thought process disturbances were noted, and eye contact was normal.  He reported some short term memory problems.  There was no impairment in grooming or hygiene.  Speech was normal.  No panic attacks were present and impulse control was normal.  He reported sleeping excessively.  Major depressive disorder and a mood disorder related to other medical conditions were diagnosed; the examiner specified that the "other medical conditions" included service connected disabilities.  He stated that the Veteran's depression, anxiety, anger, and irritability caused reduced reliability and productivity.  A GAF score of 45 was assigned.

In May 2011, the Veteran testified that he had road rage and cited the incident detailed above when he was charged.  He also submitted a statement from his fiancée, who reported that in the three years she had known the Veteran, she had observed changes in his behavior and emotions.  Over the prior eight months, the Veteran had been sleeping a lot, was irritable, and never satisfied.  She reported that they had good communication, but he tended to isolate himself.

Analysis

The Veteran's service connected Major Depressive Disorder is currently rated under Diagnostic Code 9434, which directs that the General Rating Formula for Mental Disorders be applied.  38 C.F.R. § 4.130.

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

Treatment records and examination reports reveal that the Veteran generally is functioning satisfactorily despite his depression.  Episodic exacerbations of depression, anxiety, and irritability do appear over the years, generally at times the Veteran is facing increased stress, such as during a divorce, when his brother was hospitalized, or when he was undergoing some employment changes.  The symptoms are not continuous, and are well controlled in his daily life by medications.  Accompanying these episodes are periods of greater social withdrawal and a lack of motivation or energy, but the majority of the time, records reflect that the Veteran continues to operate well at work, at school, and in social situations.  His hygiene and grooming are consistently noted to be good, and although he has divorced for the second time, he has also become engaged again.  

There is no evidence or allegation of actual violence on the part of the Veteran.  He reports "taking his frustration out" on his fiancée, but does not report acting violently towards her.  He was arrested for brandishing a weapon at another driver, but he did not fire such, and by his report did no more than imply a threat by showing it to the man.  His arrest charge of "assault with a deadly weapon" represents the police view of the incident, one he alleges was overblown because he reports he is a member of an outlaw motorcycle club.  By his statements to doctors, his actions were not as serious as charged.  No doctor reports any more than subjective complaints of mild short term memory loss, which are not substantiated by testing on interview.  No thought process or judgment impairment is shown or noted by doctors.  Assigned GAF scores reflect no greater than serious impairment; the majority of scores are 55 or above, reflecting only moderate impairment.  There has been a downward trend of GAF scores, but the symptomatology they represent has not persistently devolved to a level meeting the criteria for assignment of an increased evaluation.  

The disability picture presented most closely approximates the criteria for a 30 percent evaluation.  The preponderance of the evidence is against the claim for an increased evaluation; there is no doubt to be resolved.  An evaluation is excess of 30 percent for major depressive disorder is not warranted.  


ORDER

An evaluation is excess of 30 percent for major depressive disorder is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


